FlLtD IN COURT OF APPEALS
                                                        12th Court of Appeals District




                                                        CATHY S. LUSK, C


                                                                                  FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




8/24/2015                                                        COA No. 12-13-00168-CR
GENTRY, SAMUEL C.            Tr. Ct. No. 241-1540-12                    PD-1312-14
The appellant's motion for bail, pursuant to Texas Code of Criminal Procedure, Art.
44.04(h), has this day been filed. The motion will be presented to the Court ten
days after the date of this notice. A response, if any is desired, must be filed within
the said ten days. Please submit an original and ten (10) copies of your response.

                                                                     Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *